Citation Nr: 0718289	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-13 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for valvular heart disease, 
claimed to include heart murmur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2003 rating decision 
of the Reno, Nevada, Regional Office (RO) of the Department 
of Veterans Affairs (VA), and was remanded for further 
evidentiary development in September 2005. 


FINDING OF FACT

The claimed valvular heart disease is not shown to be 
etiologically related to active service; nor is a chronic 
cardiovascular condition shown to have been manifested within 
the governing presumptive period.     


CONCLUSION OF LAW

The criteria for service connection for valvular heart 
disease are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection, in essence, encompasses three elements: 
(1) in-service injury or other incident or manifestation 
therein pertinent to the disorder or disease for which 
service connection is sought; (2) present manifestation of 
the claimed disease or disorder; and (3) competent medical 
evidence on an etiological, or cause-effect, relationship 
between the two.  38 C.F.R. § 3.303.  In addition, service 
connection may be had, with respect to claimed heart disease, 
if it is shown to have been manifested to a minimum 
compensable degree of 10 percent within one year after 
discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a) 
(cardiovascular-renal disease).  

The veteran contends that service connection is warranted for 
valvular heart disease essentially based on an October 1958 
service medical record documenting a diagnosis of rheumatic 
valvulitis, inactive, with aortic valve deformity, and aortic 
stenosis and insufficiency.  His service medical records do 
not, however, reflect diagnosis of a chronic cardiovascular 
condition.  On separation medical examination in November 
1958, the veteran was found to have a heart murmur deemed 
associated with inactive valvulitis noted in October 1958.  
The veteran underwent a VA compensation and pension (C&P) 
medical examination in April 1959, and that examination 
appears to have resulted in essentially the same diagnosis as 
that given in October 1958.  The examination report reflects 
a diagnosis of rheumatic heart disease with aortic stenosis 
and aortic insufficiency, mild to moderate. 

The report of a November 2006 VA C&P examination, performed 
by a doctor specializing in cardiovascular disease and 
internal medicine, is the most current clinical evidence of 
record addressing what cardiovascular abnormality is 
presently manifested.  The physician, who had examined the 
veteran, conducted diagnostic testing as deemed appropriate 
(including echocardiogram and stress test), and reviewed the 
veteran's medical history as documented in the claims file, 
concluded that there is no evidence of significant valvular 
disease.  The examiner noted reported history of 
hypertension, but concluded that, based on present clinical 
findings, abnormal blood pressure is not found; nor is left 
ventricular hypertrophy.  He said that blood pressure 
response to exertion was physiological.  He also stated: 

I can rule out with certainty underlying 
coronary artery disease, as the Cardiolite 
stress test is suggestive of an old inferior 
myocardial infarction and perhaps a very 
small apical myocardial infarction.  
However, the veteran's symptoms at the 
present time are atypical [apparently 
referring to the veteran's complaints to the 
effect that he has  "slight shortness of 
breath on exertion and sharp chest pains, 
which are short-lived, lasting 2-3 minutes, 
not effort related and nonradiating in 
nature"] and I doubt any ongoing ischemia.  
Likewise, there is no clinical evidence of 
cardiac decompensation and an ejection 
fraction is probably in the 45-50% range.      

The veteran's coronary artery disease is 
present, is unrelated to his military as it 
is more likely than not that his coronary 
artery disease is secondary to his advanced 
age.  Please note that there is no history 
of a prior myocardial infarction.

In summary, insignificant valvular disease, 
most likely consistent with age.  Unrelated 
to military service.  In[]fact, an 
echocardiogram 14 years ago [apparently 
referring to 1993 result interpreted by Dr. 
Anjum] was unremarkable.  Coronary artery 
disease most likely related to advanced age.    

In sum, the C&P examiner concluded that, to the extent 
cardiovascular abnormality is currently found, such 
abnormality is most likely due to the natural progress of the 
condition over time, and not etiologically related to active 
duty.  The examiner's etiology opinion is negative and is not 
otherwise contradicted or inconsistent with other clinical 
evidence of record.  In this connection, VA clinical findings 
most recently obtained before the November 2006 C&P 
examination, namely cardiovascular consultation/stress test 
records dated in September-November 2005, do not document 
abnormal test results that are contrary to what the C&P 
examiner said or which would place the negative C&P 
examination evidence in equipoise such as to warrant 
employment of 38 C.F.R. § 3.102 (benefit-of-reasonable doubt 
rule).  No other clinician has opined as to the etiology of 
claimed cardiovascular disease.  Moreover, clinical evidence 
does not demonstrate manifestation of a chronic 
cardiovascular condition within the presumptive period so as 
to warrant employment of presumptive service connection 
criteria.  On this point, it is noted that, after the 
performance of the April 1959 VA C&P examination, there is a 
gap in time of many decades in terms of medical history 
concerning cardiovascular treatment, and, as stated, even as 
of November 2006, a doctor stated that there is no evidence 
of significant valvular disease or underlying coronary artery 
disease.  To the extent cardiovascular abnormality was found 
then, the doctor opined that that is consistent with the 
veteran's age.   

The Board has considered a copy of medical journal or 
treatise materials concerning rheumatic heart disease and 
rheumatic fever (the journal or treatise is not identified).  
It generally discusses etiology of these conditions, but it 
does not provide evidence directly material to this decision 
or more probative on the instant case, when viewed in the 
context of recent clinical findings specific to the veteran 
based on physical examination and consideration of his 
medical history.    

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection.  
There is no reasonable doubt for resolution.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In June 2003, before issuing the rating decision from which 
this appeal arises, VA sent the veteran a letter discussing 
basic elements of a successful service connection claim, 
including evidence of present manifestation of the claimed 
disability and its etiological relationship to active duty.  
That letter described the types of evidence that could be 
material to a service connection claim, including post-
service medical evidence, private and VA, concerning the 
disability claimed.  The veteran was advised that, if he 
identifies the sources of such evidence, then VA would assist 
him in obtaining the missing evidence from those sources.  

Although the June 2003 letter might not have provided 
complete notice, the Board finds that substantive notice 
defect was cured during the appeal period such that no 
material prejudice resulted, including that due to timing of 
the notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the AOJ, the Board must consider whether prejudice occurred); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

In November 2004 and September 2005, VA sent the veteran two 
letters discussing the veteran's and VA's respective claim 
development responsibilities and what the evidence must show 
to establish service connection.  Both letters advised the 
veteran that he may submit any evidence in his possession if 
he believes it might be pertinent to his claim.  The veteran 
was again told that a key element of service connection is 
evidence of a relationship between his claimed heart 
condition and military service.  The latter correspondence 
was consistent with the Board's September 2005 remand order.  
In December 2006, VA sent the veteran a Supplemental 
Statement of the Case (SSOC) that included 38 C.F.R. § 3.159, 
from which the "fourth element" notice requirement is 
derived, and notice consistent with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  That SSOC discussed the negative 
November 2006 VA C&P examination report and explained to the 
veteran and his representative of the Disabled American 
Veterans (DAV) why the claim remains denied.  That SSOC 
afforded the veteran further opportunity to comment on his 
claim.  The veteran's DAV representative indicated, in 
February 2007, that the claims file was reviewed and that the 
appeal is "ready" for certification to the Board.  
Thereafter, the veteran submitted a copy of medical treatise 
or journal materials (discussed above), which the Board finds 
does not add material, probative evidence that warrants 
deferment of a decision, and additional argument, which also 
has been considered.  However, neither he, nor his 
representative, reported that pertinent evidence is missing 
and that the veteran requires more time to submit it or VA 
assistance to secure it.  Based on all of the foregoing, the 
Board concludes that complete notice was provided during the 
appeal, but there is no indication that material evidence is 
missing such that a decision on the merits of the claim 
should be deferred pending further evidentiary development.     
        
VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA clinical 
records, the veteran's lay statements, VA C&P examination 
results, and private clinical records.  Despite appropriate 
notice during appeal, the veteran has not identified sources 
of missing, pertinent evidence.  

Further, the RO has complied with the Board's September 2005 
remand instructions.  The Board notes that the September 2005 
letter, sent consistent with the remand order, appears to 
have been returned by the U.S. Postal Service as 
undeliverable due to an expired mail forwarding order.  The 
RO apparently did not attempt to re-mail that item to the new 
address on the "expired forwarding order" label affixed to 
the envelope by the Postal Service.  Also, although the 
veteran was told, in July 2005, that a valid VA Form 21-22 
appointing a veterans service organization is not on file, 
and that, if he desires DAV representation, then he must 
ensure that such a form is filed, that filing apparently had 
not been made when the September 2005 letter was sent.  In 
June 2006, the veteran appointed DAV as his representative 
with the filing of VA Form 21-22.  The Board has considered 
whether the foregoing presents a due process hurdle, but does 
not conclude that it does.    

First, the veteran himself is responsible for ensuring that 
VA is kept abreast of his whereabouts.  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  He did not report a change in his 
home address; rather, that seems to have become apparent 
based on the expired mail forwarding order, and he did not 
respond to the RO's notification that he must file written 
appointment of a veterans service organization until June 
2006.  Second, although the Court in Hyson also said that 
"where a file discloses other possible and plausible 
addresses that an attempt should be made to locate [a 
veteran] at the alternate known address before finding 
abandonment of a previously adjudicated benefit" (see 5 Vet. 
App. at 265), as noted above, the representative he did 
appoint (DAV) was sent the December 2006 SSOC, and in 
argument dated in February 2007 (in lieu of VA Form 646), the 
representative indicated that the case is ready for 
certification to the Board, indicating that he or she had had 
opportunity to review the claims file, which at that time, 
included the September 2005 letter.  

Based on all of the foregoing, the Board concludes that VA's 
duty to assist was met.  The Board is not precluded from 
deciding this case based on the evidence of record.    


ORDER


Service connection for valvular heart disease, claimed to 
include heart murmur, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


